Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on August 18, 2021.
3.	Claims 1, 5, 7, 9, 10, 12 and 13 are pending in this application.
4.	Claims 1, 5, 7, 10, 12 and 13 have been amended. Claims 2-4, 6, 8 and 11 have been canceled.
Response to Arguments
5.	Applicant's arguments filed August 18, 2021 have been fully considered but they are not persuasive. 
6.	Applicant contends that the cited references ”fail to disclose -wherein the at least one polarizer comprises a plurality of first portions and a plurality of second portions; the first portions allow p-polarized light to pass and filter s- polarized light, and the second portions allow the s-polarized light to pass and filter the p-polarized light" recited in the current claim 1 of the application”.
	Examiner respectfully disagrees. Hirasawa discloses an image processing device and method. In one of the examples presented, a polarizing filter is attached to the camera 10. Further on, Hirasawa discloses that it is possible to generate an image from which the reflection component is removed by acquiring images of three or more polarizing directions and combining these images, using a method of capturing a plurality of images by rotating the polarizing filter, for example. A light component whose electric field oscillates parallel to the incidence plane, or light having a polarizing direction parallel to  The intensities of the P waves and the S waves that have passed through the polarizing filter and are observed by the camera are the intensities indicated by dotted lines in FIG. 7. These intensities are a P wave component 86 of the filter transmitted light, and an S wave component 87 of the filter transmitted light shown in FIG. 7. The P wave component 86 of the filter transmitted light shown in FIG. 7 is equivalent to the component in the transmitting/polarizing direction 85 of the polarizing filter of the vector of the P waves 81 parallel to the incidence plane. The P wave component 86 of the filter transmitted light shown in FIG. 7 is equivalent to the component in the transmitting/polarizing direction 85 of the polarizing filter of the vector of the P waves 81 parallel to the incidence plane. In  [See Hirasawa: at least Figs. 1-2, 4-7 and 10,  par. 0107-0108, 0122-0126, 0129, 0147-0148, 0208-0220, 0273-0277, 0545-0549].
	Thus, these rotatable polarizing filters configurations presented in Hirasawa have the capabilities of transmitting or filtering S polarized light and P polarized light. 
	Therefore, the Office stands the position that the cited prior art meets with the contended limitations.
	All remaining arguments that are dependent on the aforementioned arguments are unpersuasive.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner(US 8,374,438 B1)(hereinafter Wagner) in view of Geiger(US 2016/0041038 A1)(hereinafter Geiger) in further view of Verker et al.(US 2016/0045291 A1)(hereinafter Verker) and in further view of HIRASAWA et al.(US 2019/0273856 A1)(hereinafter Hirasawa).
Regarding claims 1 and 10, Wagner discloses a thermal image sensing system and thermal image sensing method [See Figs. 1-12 and col. 2 line 23- col. 3 line 35 regarding visual template-based thermal inspection system and method], comprising: 
at least one thermal sensor[See at least Figs. 1 and 12 regarding thermal infrared sensor 12 and thermal camera 102], sensing thermal radiation emitted by an object and generating a thermal radiation image signal correspondingly[See at least Figs. 1 and 12, col. 4 lines 19-30, col. 4 line 63- col. 5 line 2, col. 10 line 49- col. 11 line 36 regarding A thermal infrared sensor 12 captures apparent surface temperature information (based on amount of infrared radiation) from an object of interest 14.  The thermal infrared sensor 12 may be a single-element "spot thermometer" type sensor, or an imaging sensor with multiple pixels (e.g., two-dimensional)…Further, thermal imaging camera 102 is also configured to capture thermal images from object 111.];  
[See at least Fig. 12 regarding visible camera 103], sensing a visible light reflected by the object and generating at least one visible light image signal correspondingly[See at least Fig. 12 and col. 9 lines 15-31 col. 10 line 49- col. 11 line 36 regarding Generating radiation ("light") using the laser pointer, either in a pulsed or continuous mode, and either automatically or through user initiation Acquiring an image of the laser light reflected from the object using the visible image sensor… In Fig. 12, When an object 111 is in front of the hybrid camera, light from the laser pointer 101 is reflected off the object 111 into the visible camera along the axis 112.  The visible camera perceives (by location in the visible image) this light to emanate from a source at an angle 113 from its center axis (in this example, if the object were located at the sweet spot 107, then that angle would become zero degrees). The visible image recorded by the visible camera 103 is passed to an image processor 108 which locates the reflected laser light…]; 
an image identification module [See at least Figs. 1 and 12 regarding processing unit 22 and image processor 108], receiving the at least one visible light image signal generated by the at least one light sensor [See at least Figs. 1-12, col. 4 lines 19-43, col. 4 line 63- col. 5 line 2, col. 9 lines 15-31 col. 10 line 49- col. 11 line 36 regarding The visible image recorded by the visible camera 103 is passed to an image processor 108 which locates the reflected laser light (with a combination of techniques which may include finding the brightest spot along the known axis where the laser light will appear, filtering by color, and filtering by time in a system where the laser source is modulated)… Also visible imaging camera 16 captures a visible image of the object of interest 14. Thermal infrared sensor data from the sensor 12 and visible image data from the camera 16 are both transmitted to a processing unit 22…] and determining a material of the object according to the at least one visible light image signal [See at least Fig. 10 ,  col. 3 lines 11-17, col. 7 lines 19-45 regarding  Emissivity in each region may be set with the help of the raw baseline visible image, using off-line software which allows the user to "paint" varying emissivities using knowledge of the material properties (depending on the sophistication of the thermal infrared imaging device, this could be integrated into the device)… Regions of interest (ROIs) R1 and R2 are selected because they are not part of the electrical elements being inspected, but should reflect ambient temperature conditions in the plant.  First, R1 and R2 are designated based on the thermal image, or based on a combination of thermal and visible image data.  Then, the user, expert, or expert system estimates the emissivity of the surfaces at R1 and R2, based on the type of material and surface finish apparent in the visible image…(thus, the material of the object can be determined from the visible image)]; and
determining a radiation coefficient of the material of the object according to the material of the object[See at least Fig. 10 ,  col. 3 lines 11-17, col. 7 lines 19-45 regarding  Emissivity in each region may be set with the help of the raw baseline visible image, using off-line software which allows the user to "paint" varying emissivities using knowledge of the material properties (depending on the sophistication of the thermal infrared imaging device, this could be integrated into the device)… Regions of interest (ROIs) R1 and R2 are selected because they are not part of the electrical elements being inspected, but should reflect ambient temperature conditions in the plant.  First, R1 and R2 are designated based on the thermal image, or based on a combination of thermal and visible image data.  Then, the user, expert, or expert system estimates the emissivity of the surfaces at R1 and R2, based on the type of material and surface finish apparent in the visible image. Then, areas A1 .  . . A4, corresponding to four active electrical elements of interest, are designated in the image, and surface emissivity is estimated for these areas.  R1 and R2 are designated as ambient references for A1 .  . . A4.(Thus, the emissivity (radiation coefficient) of the object  can be estimated or determined based on the material of the object)].
Wagner does not explicitly disclose a storage module, storing a radiation coefficient of a material of the object; and a computing module, calculating a surface temperature of the object 
However, Geiger, from the same field of endeavor, teaches a storage module, storing a radiation coefficient of a material of the object [See at least par. 0045-0049 regarding the camera can be used to perform a spectral analysis of the objects in the image in the visible (e.g., 380 nm 750 nm) and IR (e.g., 750 nm-3,000 nm) wavelength ranges.  For objects that have a specific spectral signature, a suitable emissivity can be obtained from local information or remote databases through telecommunication networks to calculate the temperature accurately.  The more spectral information collected and stored, the more accurately the material of the object of interest can be identified… For many materials, the emissivity is a characteristic property that changers very little under different environmental conditions.  Thus, a database that stores common materials and their emissivity can be established.]; and a computing module, calculating a surface temperature of the object according to the radiation coefficient of the material of the object and the thermal radiation emitted by the object [See at least par. 0045-0049 regarding To calculate the temperature of an object based on the thermal radiation that the object emits and that is received by a thermal sensor as described above, the emissivity of the object needs to be known…  Once the material is known, the emissivity information can be combined with the collected thermal information to obtain more accurate temperature information.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wagner with Geiger teachings by including “a storage module, storing a radiation coefficient of a material of the object; and a computing module, calculating a surface temperature of the object according to the radiation coefficient of the material of the object and the thermal radiation emitted by the object” because this combination will have the benefit of providing a method and thermal device configured to [See Geiger: at least par. 0045-0049].
Wagner and Geiger do not explicitly disclose at least one polarizer, disposed between the object and the at least one light sensor or disposed in the at least one light sensor.  
However, the use of a polarizer was well known in the art at the time of the invention was filed as evident from the teaching of Verker[See at least Fig. 1A and par. 0027 and 0033 regarding confocal imaging apparatus 20 includes a semiconductor laser unit 28 that emits a focused light beam, as represented by arrow 30.  The light beam 30 passes through a polarizer 32.  Polarizer 32 polarizes the light beam passing through polarizer 32. See also polarizer 62].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wagner and Geiger with Verker teachings by including “at least one polarizer, disposed between the object and the at least one light sensor or disposed in the at least one light sensor” because this combination will have the benefit of providing polarized illumination to the imaging system [See Verker: at least Fig. 1A and par. 0027].
Wagner, Geiger and Verker do not explicitly disclose wherein the at least one polarizer comprises a plurality of first portions and a plurality of second portions; the first portions allow p-polarized light to pass and filter s-polarized light, and the second portions allow the s-polarized light to pass and filter the p-polarized light.  
However, the use of a polarizer to allow p-polarized light to pass and to filter s-polarized light  or vice versa was well known in the art at the time of the invention was filed as evident from the teaching of Hirasawa [See at least Figs. 1-2, 4-7,  par. 0107-0108, 0122-0126, 0129, 0147-0148, 0219, 0545-0549 regarding A light component whose electric field oscillates parallel to the incidence plane, or light having a polarizing direction parallel to the incidence plane 51, is called P waves (P-polarized light). Meanwhile, a light component whose electric field oscillates perpendicularly to the incidence plane, or light having a polarizing direction perpendicular to the incidence plane 51 is called S waves (S-polarized light)... Note that, according to this method, it is necessary to adjust the polarizing filter attached to the camera 10 to block the S waves of the reflected light.  However, it is also possible to generate an image from which the reflection component is removed by acquiring images of three or more polarizing directions and combining these images, using a method of capturing a plurality of images by rotating the polarizing filter, for example... In other words, when the incidence angle (=the reflection angle) a is set to the Brewster's angle, the reflected light does not contain any P wave component but contains only the S waves. Therefore, the direction of the camera 10 with respect to the reflecting surface 51 is made to form the Brewster's angle to eliminate the P waves of the reflected light…Transmitted light, which is light from the object 20 via the reflecting surface 70, contains light from object in various orientations.  In other words, the transmitted light is polarized light in which different light polarization states are mixed…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wagner, Geiger and Verker with Hirasawa teachings by including “wherein the at least one polarizer comprises a plurality of first portions and a plurality of second portions; the first portions allow p-polarized light to pass and filter s-polarized light, and the second portions allow the s-polarized light to pass and filter the p-polarized light” because this combination will have the benefit of providing a polarizing filter to block a polarization state[See Hirasawa: at least Figs. 1-2, 4-7,  par. 0107-0108, 0125-0126, 0129, 0147-0148].
Regarding claim 5, Wagner, Geiger, Verker and Hirasawa teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Hirasawa teaches or suggest  wherein the at least one polarizer further comprises a plurality of third portions; and the third portions allow the p-polarized light and the s-polarized light to pass, or the [See at least Figs. 1-2, 4-7,  par. 0107-0108, 0122-0126, 0129, 0147-0148, 0219, 0545-0549 regarding A light component whose electric field oscillates parallel to the incidence plane, or light having a polarizing direction parallel to the incidence plane 51, is called P waves (P-polarized light). Meanwhile, a light component whose electric field oscillates perpendicularly to the incidence plane, or light having a polarizing direction perpendicular to the incidence plane 51 is called S waves (S-polarized light)... Note that, according to this method, it is necessary to adjust the polarizing filter attached to the camera 10 to block the S waves of the reflected light.  However, it is also possible to generate an image from which the reflection component is removed by acquiring images of three or more polarizing directions and combining these images, using a method of capturing a plurality of images by rotating the polarizing filter, for example... In other words, when the incidence angle (=the reflection angle) a is set to the Brewster's angle, the reflected light does not contain any P wave component but contains only the S waves. Therefore, the direction of the camera 10 with respect to the reflecting surface 51 is made to form the Brewster's angle to eliminate the P waves of the reflected light…Transmitted light, which is light from the object 20 via the reflecting surface 70, contains light from object in various orientations.  In other words, the transmitted light is polarized light in which different light polarization states are mixed…]..  

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner(US 8,374,438 B1)(hereinafter Wagner) in view of Geiger(US 2016/0041038 A1)(hereinafter Geiger) in further view of Verker et al.(US 2016/0045291 A1)(hereinafter Verker) and in further view of HIRASAWA et al.(US 2019/0273856 A1)(hereinafter Hirasawa), as applied to claim 1, and  in further view of OH et al. (US 2010/0085453 A1)(hereinafter Oh).
Regarding claim 7,  Wagner, Geiger, Verker and Hirasawa teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Further on, Wagner teaches or suggest wherein the thermal sensor is an infrared light sensor [See Wagner: at least Figs. 1 and 12 regarding thermal infrared sensor 12 and thermal camera 102], the infrared light sensor senses an infrared light from the object[See Wagner at least Figs. 1 and 12, col. 4 lines 19-30, col. 4 line 63- col. 5 line 2, col. 10 line 49- col. 11 line 36 regarding A thermal infrared sensor 12 captures apparent surface temperature information (based on amount of infrared radiation) from an object of interest 14.  The thermal infrared sensor 12 may be a single-element "spot thermometer" type sensor, or an imaging sensor with multiple pixels (e.g., two-dimensional)…Further, thermal imaging camera 102 is also configured to capture thermal images from object 111.].
Wagner, Geiger, Verker and Hirasawa do not explicitly disclose the thermal image sensing system further comprises: a light splitting element, reflecting one of the infrared light and the visible light, and allowing the other one of the infrared light and the visible light to penetrate.
However, Oh, from the same field of endeavor, teaches the thermal image sensing system further comprises: a light splitting element, reflecting one of the infrared light and the visible light, and allowing the other one of the infrared light and the visible light to penetrate [See at least Fig. 2 and par. 0009, 0011-0014, 0027-0029, 0044 regarding the light combining apparatus may include a filter disposed in front of the image sensor.  As one example, the filter may be a three-color filter configured to transmit only red, green and blue lights.  As another example, the filter may be a four-color filter configured to transmit only red, green and blue light, and near-infrared rays. The splitter may be configured to transmit the visible light among the light incident from the object, and reflect the far infrared rays among the light incident from the object.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wagner, Geiger, Verker and the thermal image sensing system further comprises: a light splitting element, reflecting one of the infrared light and the visible light, and allowing the other one of the infrared light and the visible light to penetrate” because this combination will have the benefit of providing a light splitter to direct incoming light to the imaging system[See Oh: See at least Fig. 2 and par. 0009, 0011-0014, 0027-0029, 0044].
Further on, when combined, Verker and Oh teach or suggest wherein the at least one polarizer is disposed on a path of the visible light transmitted from the light splitting element toward the at least one light sensor [See Verker: at least Fig. 1A and par. 0027 and 0033 regarding confocal imaging apparatus 20 includes a semiconductor laser unit 28 that emits a focused light beam, as represented by arrow 30.  The light beam 30 passes through a polarizer 32.  Polarizer 32 polarizes the light beam passing through polarizer 32. See also polarizer 62. The illumination module 38 may be, for example, a grating or a micro lens array that splits the light beam 30 into an array of light beams 36. (The polarizer is disposed on a path of light being transmitted from the illumination module 38). See Oh: at least Fig. 2 and par. 0009, 0011-0014, 0027-0029, 0044 regarding the light combining apparatus may include a filter disposed in front of the image sensor.  As one example, the filter may be a three-color filter configured to transmit only red, green and blue lights.  As another example, the filter may be a four-color filter configured to transmit only red, green and blue light, and near-infrared rays. The splitter may be configured to transmit the visible light among the light incident from the object, and reflect the far infrared rays among the light incident from the object].  
12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner(US 8,374,438 B1)(hereinafter Wagner) in view of Geiger(US 2016/0041038 A1)(hereinafter Geiger) in further view of Verker et al.(US 2016/0045291 A1)(hereinafter Verker) and in further view of HIRASAWA et al.(US 2019/0273856 A1)(hereinafter Hirasawa), as applied to claim 1, and in further view of Kester et al.(US 2019/0003984 A1)(hereinafter Kester).
Regarding claim 9, Wagner, Geiger, Verker and Hirasawa teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. 
Wagner, Geiger, Verker and Hirasawa do not explicitly disclose wherein the thermal image sensing system comprises a plurality of thermal sensors and a plurality of light sensors, and the thermal sensors and the light sensors are arranged in an array.  
However, the arrangement of light sensors and thermal sensor in the form of an array was well known in the art at the time of the invention was filed as evident from the teaching of Kester [See par. 0136 regarding an optical imaging system comprising an array of optical detectors, the array of optical detectors comprising one or more visible image sensors and one or more infrared image sensors].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wagner, Geiger, Verker and Hirasawa with Kester teachings by including “wherein the thermal image sensing system comprises a plurality of thermal sensors and a plurality of light sensors, and the thermal sensors and the light sensors are arranged in an array” because this combination will have the benefit of providing an alternate arrangement of the sensors in the imaging system.

Allowable Subject Matter
13.	Claims 10, 12 and 13 are allowed.
14.	The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 10 has been found allowable because the cited prior art of record fails to teach or reasonable suggests the features of:
	“wherein the step of sensing the visible light reflected by the object and generating the at least one visible light image signal correspondingly comprises:
 filtering s-polarized light in the visible light reflected by the object; and 
sensing p-polarized light in the visible light reflected by the object and
 generating a first light signal, and wherein the step of determining the material of the object according to the at least one visible light image signal comprises: 
determining the material of the object according to the first light signal”, along with all the other limitations(Please refer to Non final rejection dated 6/11/2021).
Dependent claim 12 is allowed by virtue of their dependency to the independent claim 10.
Claim 13 has been found allowable because the cited prior art of record fails to teach or reasonable suggests the features of:
“wherein the step of sensing the visible light reflected by the object and generating the at least one visible light image signal correspondingly comprises: 
separating s-polarized light from p-polarized light in the visible light reflected by the object; 
sensing the p-polarized light in the visible light reflected by the object and generating a first light signal; and 
sensing the s-polarized light in the visible light reflected by the object and generating a third light signal, 
wherein the step of determining the material of the object according to the at least one visible light image signal comprises:
 determining the material of the object according to the first light signal and the 5Customer No.: 31561 Docket No.: 089156-US-PA Application No.: 16/748,724third light signal”, along with all the other limitations(Please refer to Non final rejection dated 6/11/2021).
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ana Picon-Feliciano/Examiner, Art Unit 2482                  


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482